Moore, J.
The answers of the defendants ought to be read to the jury, and by them considered. There is in this case no positive proof of a marriage, but there are circumstances advancing to create a belief that a marriage has taken place : they have lived together along time, as man and wife, have had several children, and the witnesses say that she was a woman of irreproachable character before these things happened. If so, a presumption arises that she would not thus have cohabited with the other defendant, unless a marriage had been previously solemnized. Upon such evidence, I think the jury may find a marriage.
Verdict accordingly.